
	
		II
		110th CONGRESS
		1st Session
		S. 1470
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Durbin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide States with the resources needed to rid our
		  schools of performance-enhancing drug use.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug Free Varsity Sports Act of
			 2007.
		2.
			 Pilot drug-testing programs for performance-enhancing drugs
			(a)PurposeThe
			 purpose of this section is to supplement the other student drug-testing
			 programs assisted by the Office of Safe and Drug-Free Schools of the Department
			 of Education by establishing, through the Office, a grant program that will
			 allow State educational agencies to test secondary school students for
			 performance-enhancing drug use.
			(b)Program
			 authorizedThe Secretary of Education, acting through the
			 Assistant Deputy Secretary of the Office of Safe and Drug-Free Schools, shall
			 award, on a competitive basis, grants to State educational agencies to enable
			 the State educational agencies to develop and carry out statewide pilot
			 programs that test secondary school students for performance-enhancing drug
			 use.
			(c)ApplicationA
			 State educational agency that desires to receive a grant under this section
			 shall submit an application to the Secretary of Education at such time, in such
			 manner, and containing such information as the Secretary may require.
			(d)PriorityIn
			 awarding grants under this section, the Secretary of Education shall give
			 priority to State educational agencies that incorporate community organizations
			 in carrying out the recovery, counseling, and treatment programs described in
			 subsection (e)(1)(B).
			(e)Use of
			 funds
				(1)Drug-testing
			 program for performance-enhancing drugsA State educational
			 agency that receives a grant under this section shall use not more than 90
			 percent of the grant funds to carry out the following:
					(A)Implement a
			 drug-testing program for performance-enhancing drugs that is limited to testing
			 secondary school students who meet 1 or more of the following criteria:
						(i)The
			 student participates in the school’s athletic program.
						(ii)The student is
			 engaged in a competitive, extracurricular, school-sponsored activity.
						(iii)The student and
			 the student's parent or guardian provides written consent for the student to
			 participate in a voluntary random drug-testing program for
			 performance-enhancing drugs.
						(B)Provide recovery,
			 counseling, and treatment programs for secondary school students tested in the
			 program who test positive for performance-enhancing drugs.
					(2)PreventionA
			 State educational agency that receives a grant under this section shall use not
			 less than 10 percent of the grant funds to establish statewide policies that
			 discourage the use of performance-enhancing drugs, through educational or other
			 related means.
				(f)ReportFor
			 each year of the grant period, a State educational agency that receives a grant
			 under this section shall prepare and submit an annual report to the Assistant
			 Deputy Secretary of the Office of Safe and Drug-Free Schools on the impact of
			 the pilot program, which report shall include—
				(1)the number and
			 percentage of students who test positive for performance-enhancing
			 drugs;
				(2)the cost of the
			 pilot program; and
				(3)a description of
			 any barriers to the pilot program, as well as aspects of the pilot program that
			 were successful.
				(g)DefinitionsIn
			 this section, the terms State educational agency and
			 secondary school have the meanings given the terms in section 9101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(h)Authorization
			 of appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $20,000,000 for fiscal year 2008.
				(2)Separation of
			 fundsThe Secretary of Education shall keep any funds authorized
			 for this section under paragraph (1) separate from any funds available to the
			 Secretary for other student drug-testing programs.
				
